DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/20 and 9/30/20 was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of lung cancer (type of cancer), 20 mg/m2 (dose) and once weekly (frequency of administration) in the reply filed on 12/28/20 is acknowledged.
Claims 9 and 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-8, 18, 23 and 24 read on the elected species and are under consideration. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, 18 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of lung cancer and colon cancer with BT1718 and an anti-PD1 antibody (checkpoint inhibitor) and breast cancer with BT1718 and anti-CTLA-4 antibody (checkpoint inhibitor), does not reasonably provide enablement for treatment of all cancers with BT1718 and a checkpoint inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   

As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.


 (1) The nature of the invention and (5) The breadth of the claims:
The claims are drawn to a method of treating cancer, comprising the administering to the subject a therapeutically effective amount of BT1718 and a checkpoint inhibitor. The claims are extremely broad due to the vast number of possible cancer types. According to the National Cancer Institute (<https://www.cancer.gov/about-cancer/understanding/what-is-cancer> accessed 4/9/21), cancer is the name given to a collection of related diseases. The National Cancer Institute teaches that there are more than a 100 different types of cancers and they are usually named for the organs or tissues where the cancers form (Types of Cancer para.). The specification does not provide enablement for treatment all cancers. 
Claims 1, 18 and 23-25 are inclusive of treatment of all cancers. The breadth of the claims exacerbates the complex nature of the subject matter to which the present claim is directed.  The claims are extremely broad due to the vast number of cancers known in the art.  For example, cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. 
	

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating all cancer is non-existent. Importantly, the prior art is silent regarding treatment of all types of cancer with a single agent or combination of agents.  There is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer types with the claimed active ingredients makes practicing the claimed invention unpredictable. Thus, the specification or the art does not provide enablement for treatment of all cancers. 
For example, the Merck Manual (https://www.merckmanuals.com/home/digestive-disorders/tumors-of-the-digestive-system/pancreatic-cancer?query=pancreatic%20cancer accessed 4/9/21) teaches adenocarcinoma of the pancreas has often spread to other parts of the body before it is discovered and the prognosis is very poor. Fewer than 2% of people with adenocarcinoma of the pancreas survive for 5 years after diagnosis. With respect to treatment, the Merck Manual teaches that the only hope for a cure is surgery however at the time of diagnosis, the tumor has spread in most cases. The Merck Manual teaches that chemotherapy and radiation are also given (Treatment para.). Therefore, it would be highly unlikely that the claimed combination would be able to treat adenocarcinoma of the pancreas. There was no teaching that BT1718 and a checkpoint inhibitor would be able to treat adenocarcinoma of the pancreas. 
The Merck Manual (https://www.merckmanuals.com/home/blood-disorders/plasma-cell-disorders/multiple-myeloma?query=multiple%20myeloma accessed 4/9/21) teaches Multiple Myeloma is a cancer of plasma cells (p. 1). Treatment includes a combination of different type of drugs, such as corticosteroids with thalidomide, lenalidomide or pomalidomide and/or proteasome inhibitors bortezomib, carfilzomib or ixazomib. There was no teaching that BT1718 and a checkpoint inhibitor would be able to treat MM. 
Therefore, the state of the art at the time of the application is that the etiology and treatment of all cancers are not well understood and therapy is challenging and complex.  Adding to the complexity are the many different types of cancers.  
It is noted that the pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “cancers” have distinct etiologies and pathologies. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treatment of different cancers, the possibilities are vast and it would be highly unpredictable given the art and the breadth of the claims to determine if BT1718 in combination with a checkpoint inhibitor would be able to treat the vast number of different cancers. 
Claims 1, 18 and 23-24 are very broad and inclusive of all cancers. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of cancer types. Thus, the specification does not provide enablement for treatment of all cancer.

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with the claims.  The lack of adequate guidance from the specification or prior art with regard to the actual treatment of all cancers fails to rebut the presumption of unpredictability existent in this art.  Applicants fail to provide the guidance and information required to ascertain which disease and which particular type of cancer the claimed anticancer agent will be effective against without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers. An undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited. The specification provided examples 1-5 of lung cancer and colon cancer models treated with BT1718 and the checkpoint inhibitor, anti-PD-1 antibody and breast cancer with BT1718 in combination with the checkpoint inhibitor, anti-CTLA-4 antibody.  There are no in vivo or in vitro working examples in the Specification to support the use of BT1718 and any checkpoint inhibitor for the treatment of all cancers.  
Therefore, the direction provided and the working examples provided in the specification, do not support the claimed method of treating all cancers with BT1718 and a checkpoint inhibitor. 

(8) The quantity of experimentation necessary:
Due to the large quantity of experimentation necessary to treat all cancers with BT1718 and a checkpoint inhibitor, the lack of direction/guidance presented in the specification regarding treatment of all cancers, the absence of working examples, the complex nature of the invention, the state of the prior art which establishes the unpredictability of treating all cancers, and the breadth of the claims which are very broad, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
	In conclusion, the instant specification is enabling for treatment of lung cancer and colon cancer with BT1718 and an anti-PD1 antibody and breast cancer with BT1718 and anti-CTLA-4 antibody, but does not reasonably provide enablement for treatment of all cancers with BT1718 and a checkpoint inhibitor.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (WO2018/096365, cited on IDS). 
The applied reference has a common inventors (Bennet) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Bennet et al. teach the compound BT1718 (p.5), which is identical to instantly claimed BT1718.
With respect to claims 1, 2 and 8, Bennet et al. teach anti-tumor efficacy of BT1718 in combination with anti-PD1 antibody in a model of lung cancer (3LL model) (Table 54,[00320]). As evidenced by the instant claim 8, anti-PD1 antibody is a checkpoint inhibitor. Fig. 8 discloses reduction in tumor burden in mice treated with a combination of 10 mg/kg anti-PD1 antibody and 3mg/kg or 10 mg/kg of BT1718, meeting the limitation of “a method of treating cancer in a patient…”. With respect to the limitation “patient”, the instant specification defines “patient” to mean an animal [PGPUB0033]. Therefore, administration to a mouse model meets the limitation of “patient”. With respect to “therapeutically effective”, Fig. 8 discloses a reduction in tumor burden in a mouse model of lung cancer with 3 mg/kg and 10 mg/kg of BT1718, therefore the dose is “therapeutically effective”.
With respect to claims 3-5, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0030]. Therefore, administration of 3 mg/kg and 10 mg/kg of BT1718 as disclosed in Fig. 8 is equivalent to 9 mg/m2 (HED) and 30 mg/m2 (HED). , Bennet et al. teach the minimally effective dose of BT1718 in Table 1. For lung cancer, Table 1 disclose minimally effective dose of BT1718 is <10 mg/ml, which is equivalent to <30 mg/m2 (p. 6). Table 2 discloses 30 mg/kg, 15 mg/kg, 10 mg/kg, 9 mg/kg, 4.3 mg/kg, 4.5 mg/kg, 3 mg/mg and 1.3 mg/kg of BT1718. The instant specification defines “about” to mean within 20% of a given value [0029]. A dose of 4.5 mg/kg is equivalent to 13.5 mg/m2 and would meet the limitation of “about 14-24 mg/m2”. MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). The specific dose of 9 and 30 mg/m2 is within the claimed range of 9-30 mg/m2 and 9-24 mg/m2 and therefore anticipates claims 3-4. The specific dose of 4.5 mg/kg is equivalent to 13.5 mg/m2 and would meet the limitation of “about 14-24 mg/m2” and therefore anticipates claim 5. 
With respect to claim 7, Bennet et al. teach that dosing of BT1718 on a twice weekly schedule for two weeks with a significant reduction in tumor growth and states effective treatment was seen with the same dose given from a daily dose to a single weekly dose [0015].  Table 2 discloses BT1718 administered once per week (groups 2 and 6) (p. 17).
With respect to claims 23 and 24, Bennet et al. teach the BT1718 formulation are in a buffer comprising 25 mM histidine and 10% sucrose (Table 49, p. 68).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO2018/096365, cited on IDS). 
The teachings of Bennet et al. are presented above in detail above. Bennet et al. does not teach an example of administration of BT1718 at 19.2 mg/m2, administration by intravenous infusion or for treatment of NSCLC, however the teachings of Bennet et al. are suggestive of the limitation. 
With respect to claim 6, Bennet et al. teach the minimally effective dose of BT1718 in Table 1. For lung cancer, Table 1 disclose minimally effective dose of BT1718 is <10 mg/ml, which is equivalent to 30 mg/m2 (p. 6). Table 2 discloses 30 mg/kg, 15 mg/kg, 10 mg/kg, 9 mg/kg, 4.3 mg/kg, 4.5 mg/kg, 3 mg/mg and 1.3 mg/kg of BT1718. It would have been obvious to a person or ordinary skill in the art to optimize the dose of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Bennet et al. teach different doses of BT1718. In particular, Bennet et al. teach doses equivalent to 3.9 mg/m2 to 90 mg/m2 (Table 2). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose, to arrive at the dose of claim 6.
With respect to claim 18, Bennet et al. teach the composition of the invention may be administered by infusion techniques, preferably by intravenously [0034]. The mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Bennet et al. teach different mode of administration and is suggestive of intravenous infusion.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of claim 1 to arrive at the limitations of claim 18.
With respect to claim 25, Bennet et al. does not teach an example of treatment of NSCLC with a combination of BT1718 and anti-PD1 antibody. However, the teachings of Bennet et al. are suggestive of treatment of NSCLC. Bennet et al. teach treatment of NSCLC with BT1718 [0023]. Bennet et al. also claims treatment of NSCLC with BT1718 (claim 5). Importantly, Bennet et al. teach anti-tumor efficacy of BT1718 in combination with anti-PD1 antibody in a model of lung cancer (3LL model) (Table 54,[00320]). It would have been obvious to a person of ordinary skill in the art to try the combination of BT1718 in combination with anti-PD1 antibody for treatment of NSCLC. A person of ordinary skill in the art before the effective filing date of the invention would  be motivated to try the combination in NSCLC because Bennet et al. teach the composition for treatment of lung cancer and NSCLC is a lung cancer. Moreover, Bennet et al. teach and claim a method for treatment of NSCLC. There is a reasonable expectation of success given that Bennet et al. teach the combination of BT1718 and anti-PD1 antibody was effective in a lung cancer model. 


Claims 1-8, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Teufel et al. (WO2016/067035, cited on IDS) in view of Hu-Lieskovan et al. (“New combination strategies using PD-1/L1 checkpoint inhibitors as a backbone” Cancer J. 2017; 23(1):10-22). 
Teufel et al. teach compound BT17BDC-18 (p. 27). As evidenced by the structure and the instant specification, BT1718 and BT17BDC-18 are identical structures (instant specification [0025]). With respect to the limitation “a method of treating a cancer in a patient…”, Teufel et al. teach BT1718 was tested for efficacy in an in vivo mouse lung cell carcinoma model (p. 67). Teufel et al. teach that BT1718 was efficacious and cleared tumors in 9 days (Fig. 9-11 and p. 67), meeting the limitation of “therapeutically effective amount”. Teufel et al. states that BT1718 is a suitable molecule for targeted cancer therapy (p. 68). Teufel et al. teach and claim BT1718 for treatment of NSCLC (claim 41, p. 35 and 36). Teufel et al. also teaches the present invention may be administered in conjunction with other agents, including antibodies (p. 34, 2nd para.). 
Teufel et al. does not teach BT1718 in combination with an anti-PD1 antibody (checkpoint inhibitor), however the teachings of Hu-Lieskovan et al. cure this deficiency. 
Hu-Lieskovan et al. teach that immune checkpoint inhibition, especially the programmed cell death (PD-1) checkpoint has resulted in major breakthroughs in the development  of immunotherapies with improved response rates in a variety of tumor types, most of which were previously considered immunotherapy non-responsive (top of p.2). Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach that because the PD1 checkpoint occurs in the periphery at the effector phase of T cell activation, the toxicity profile is very favorable with less than 15% of patients experiencing severe side effects (p. 2, 2nd para.).  Hu-Lieskovan et al. teach for the responding tumor types, only 10-40% of the treated patients usually benefit, and states a need to develop rational combination therapies to improve the outcome (p. 2, 3rd para.).  Hu-Lieskovan et al. teach that because the PD1 checkpoint functions at the last step of effector T cell activation, a reasonable approach would be to use PD1 inhibitors as a backbone approach of a combination (p. 2, 3rd para.). 
With respect to claims 1, 2, 8 and 25, it would have been obvious to a person of ordinary skill in the art to combine BT1718 and an anti-PD1 antibody for treatment of lung cancer as taught by Teufel et al. and Hu-Lieskovan et al. It would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 from Teufel et al. and an anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS.  MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Teufel et al. teach BT1718 for treatment of NSCLS and Hu-Lieskovan et al. teach an anti-PD1 antibody for treatment of NSCLS, therefore the prior art teaches the compositions useful for the same purpose. Importantly, Teufel et al. and Hu-Lieskovan et al. suggests combination therapy to improve outcome.   A reasonable expectation of success is expected given that each component are potential treatments of NSCLC. 
With respect to claims 3-7, Teufel et al. teach administration of BT1718 at 1, 3 and 10 mg/kg (Fig. 10), which is equivalent to 3, 9 and 30 mg/m2. Teufel et al. also teach that the dosage and frequency of administration will depend on age, sex and condition of patient, concurrent administration of other drugs, counter indications and other parameters to be taken into account by a clinician (p. 34, 3rd para.). Teufel et al. teach an example of administration of the agent 3 times weekly (top of p.46).  It would have been obvious to a person or ordinary skill in the art to optimize the dose and frequency of administration of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Teufel et al. teach different doses of BT1718, ranging from 3-30 mg/m2 and states that the dosage and frequency will depend on a number of factors. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and frequency of administration, to arrive at the dose of claims 3-7.
With respect to claim 18, Teufel et al. teach the route of administration according to the invention can be any of those commonly known to those of ordinary skill in the art (p. 34, 3rd para.). Teufel et al. teach the administration can be any appropriate mode including intravenously and by direct infusion with a catheter (p. 34, 3rd para.). The mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Teufel et al. teach different mode of administration and is suggestive of intravenous infusion.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of claim 1 to arrive at the limitations of claim 18.


Claims 1-8, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Teufel et al. (WO2016/067035, cited on IDS) and Hu-Lieskovan et al. (“New combination strategies using PD-1/L! checkpoint inhibitors as a backbone” Cancer J. 2017; 23(1):10-22) in view of Baek et al. (“Effects of Histidine and Sucrose on the Biophysical Properties of a Monoclonal Antibody” Pharm Res (2017) 34:629-639). 
The teachings of Teufel et al. and Hu-Lieskovan et al. are presented above in detail. The references do not teach the BT1718 is administered with histidine and sucrose, however the teachings of Baek et al. cure this deficiency.
Baek et al. teach histidine is a commonly used buffer in formulations comprising monoclonal antibodies often with excipients like sucrose (Abstract). 
With respect to claims 23-24, it would have been obvious to a person of ordinary skill in the art include histidine and sucrose in the composition of claim 1. A person would be motivated to include histidine and sucrose because Baek et al. states that the agents are commonly used in formulations comprising mAb’s and the formulation of claim 1 comprises BT1718 and an anti-PD1 antibody. There is a reasonable expectation of success because the agents are routinely used in pharmaceutical compositions.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 18 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9,11-25 of U.S. Patent No. 10,441,663 in view Hu-Lieskovan et al. 
 USPN 10,441,663 claims the same compound, BT1718 for treatment of NSCLC, sarcoma, breast cancer, colorectal cancer, gastric cancer, squamous carcinoma. USPN 10,441,663 claims the effective doses from <3, 3, <10 and 10 mg/Kg, which is equivalent to <9 to <30 mg/m2 (claims 1, 3-4, 6-9, 11-25). USPN 10,441,663 does not claim the BT1718 in combination with an anti-PD1 antibody. However, the teachings of Hu-Lieskovan et al. cure this deficiency. 
Hu-Lieskovan et al. teach that immune checkpoint inhibition, especially the programmed cell death (PD-1) checkpoint has resulted in major breakthroughs in the development  of immunotherapies with improved response rates in a variety of tumor types, most of which were previously considered immunotherapy non-responsive (top of p.2). Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach that because the PD1 checkpoint occurs in the periphery at the effector phase of T cell activation, the toxicity profile is very favorable with less than 15% of patients experiencing severe side effects (p. 2, 2nd para.).  Hu-Lieskovan et al. teach for the responding tumor types, only 10-40% of the treated patients usually benefit, and states a need to develop rational combination therapies to improve the outcome (p. 2, 3rd para.).  Hu-Lieskovan et al. teach that because the PD1 checkpoint functions at the last step of effector T cell activation, a reasonable approach would be to use PD1 inhibitors as a backbone approach of a combination (p. 2, 3rd para.). 
With respect to claims 1, 2, 8 and 25, it would have been obvious to a person of ordinary skill in the art to combine BT1718 of USPN 10,441,663 and an anti-PD1 antibody for treatment of lung cancer as taught by Hu-Lieskovan et al. It would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 and anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS because MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, USPN 10,441,663 claims BT1718 for treatment of NSCLS and Hu-Lieskovan et al. teach an anti-PD1 antibody for treatment of NSCLS, therefore the prior art teaches the compositions useful for the same purpose. Importantly, Hu-Lieskovan et al. suggests combination therapy to improve outcome.   A reasonable expectation of success is expected given that each component are potential treatments of NSCLC. 
With respect to claims 3-7, USPN 10,441,663 claim BT1718 at 3 and 10 mg/kg, which is equivalent to 9 and 30 mg/m2. It would have been obvious to a person or ordinary skill in the art to optimize the dose and frequency of administration of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, USPN 10,441,663 claim different doses of BT1718, ranging from 9-30 mg/m2. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and frequency of administration, to arrive at the dose of claims 3-7.
With respect to claim 18, the mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of claim 1 to arrive at the limitations of claim 18.


Claims 1-8, 18 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9,11-25 of U.S. Patent No. 10,441,663 in view of Hu-Lieskovan et al. and Baek et al.
The teachings of USPN 10,441,663 and Hu-Lieskovan are presented above in detail. The USPN does not teach the formulation comprising BT1718 comprises histidine and sucrose. However, the teachings of Baek et al. cure this deficiency.  
Baek et al. teach histidine is a commonly used buffer in formulations comprising monoclonal antibodies often with excipients like sucrose (Abstract). 
With respect to claims 23-24, it would have been obvious to a person of ordinary skill in the art include histidine and sucrose in the composition of USPN 10,441,663 and Hu-Lieskovan et al. A person would be motivated to include histidine and sucrose because Baek et al. states that the agents are commonly used in formulations comprising mAb’s and the formulation of USPN 10,441,663 and Hu-Lieskovan et al. comprises BT1718 and an anti-PD1 antibody. There is a reasonable expectation of success because the agents are routinely used in pharmaceutical compositions.



Claims 1-8, 18 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 41-59 of copending Application 16/668,481 in view Hu-Lieskovan et al. 
Copending Application 16/668,481 claims the same compound, BT1718 for treatment of cancer (claim 9). Copending Application 16/668,481 claims the BT 1718 is administered at a dose of about 0.3 to about 45 mg/m2 (claim 45 of copending Application), meeting the limitations of instant claims 1, 3-6 (in part).  The copending Application does not claim the BT1718 in combination with an anti-PD1 antibody. However, the teachings of Hu-Lieskovan et al. cure this deficiency. 
Hu-Lieskovan et al. teach that immune checkpoint inhibition, especially the programmed cell death (PD-1) checkpoint has resulted in major breakthroughs in the development  of immunotherapies with improved response rates in a variety of tumor types, most of which were previously considered immunotherapy non-responsive (top of p.2). Hu-Lieskovan et al. teach that three monoclonal antibodies blocking the PD-1 checkpoint have been approved for NSCLC (p. 2, 2nd para.). Hu-Lieskovan et al. teach that because the PD1 checkpoint occurs in the periphery at the effector phase of T cell activation, the toxicity profile is very favorable with less than 15% of patients experiencing severe side effects (p. 2, 2nd para.).  Hu-Lieskovan et al. teach for the responding tumor types, only 10-40% of the treated patients usually benefit, and states a need to develop rational combination therapies to improve the outcome (p. 2, 3rd para.).  Hu-Lieskovan et al. teach that because the PD1 checkpoint functions at the last step of effector T cell activation, a reasonable approach would be to use PD1 inhibitors as a backbone approach of a combination (p. 2, 3rd para.). 
With respect to claims 1, 2, 8 and 25, it would have been obvious to a person of ordinary skill in the art to combine BT1718 of the copending application and an anti-PD1 antibody for treatment of lung cancer as taught by Hu-Lieskovan et al. It would have been obvious to one or ordinary skill in the art at the time of the invention to combine BT1718 and anti-PD1 antibody from Hu-Lieskovan et al. for treatment of NSCLS.  MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, the copending Application claims BT1718 for treatment of cancer and Hu-Lieskovan et al. teach an anti-PD1 antibody for treatment of NSCLS, therefore the prior art teaches the compositions useful for the same purpose. Importantly, Hu-Lieskovan et al. suggests combination therapy to improve outcome.   A reasonable expectation of success is expected given that each component are potential treatments of NSCLC. 
With respect to claims 3-7, the copending application claims BT1718 at .3-45 mg/m2.  It would have been obvious to a person or ordinary skill in the art to optimize the dose and frequency of administration of the active agent in a composition for treatment of cancer. The active agent for treatment of cancer is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, the copending application claims different doses of BT1718, ranging from .3-45 mg/m2. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and frequency of administration, to arrive at the dose of claims 3-7.
With respect to claim 18, the mode of administration of an active agent for treatment of cancer is a result-effective variable and the determination of the optimum mode of administration of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the mode of administration of composition of the copending Application to arrive at the limitations of claim 18.


Claims 1-8 , 18 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 41-59 of copending Application 16/668,481 in view of Hu-Lieskovan et al. and Baek et al.
The teachings of the copending Application 16/668,481 and Hu-Lieskovan are presented above in detail. The USPN does not teach the formulation comprising BT1718 comprises histidine and sucrose. However, the teachings of Baek et al. cure this deficiency.  
Baek et al. teach histidine is a commonly used buffer in formulations comprising monoclonal antibodies often with excipients like sucrose (Abstract). 
With respect to claims 23-24, it would have been obvious to a person of ordinary skill in the art include histidine and sucrose in the composition of copending Application 16/668,481 and Hu-Lieskovan et al. A person would be motivated to include histidine and sucrose because Baek et al. states that the agents are commonly used in formulations comprising mAb’s and the formulation of copending Application 16/668,481 and Hu-Lieskovan et al. comprises BT1718 and an anti-PD1 antibody. There is a reasonable expectation of success because the agents are routinely used in pharmaceutical compositions.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA L MARTINEZ/           Examiner, Art Unit 1654